Citation Nr: 0431767	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  98-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional eye disability, claimed as loss of vision, 
resulting from right eye cataract surgery performed at a VA 
medical facility in mid-1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1951 to 
October 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the San Juan, Puerto Rico, Regional Office, which 
denied benefits pursuant to 38 U.S.C.A. § 1151 for additional 
eye disability, claimed as loss of vision, resulting from 
right eye cataract surgery performed at a VA medical facility 
in mid-1996.  Jurisdiction over the case was subsequently 
transferred to the New York, New York, Regional Office (RO).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

Although the RO issued appellant a VCAA letter, the August 
2003 VCAA letter in question is deficient.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
example, that VCAA letter is very general and cursory, and as 
to the § 1151 benefits appellate issue, erroneously advised 
appellant that VA fault must be shown.  However, it should be 
pointed out that since appellant's § 1151 benefits claim was 
filed prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  The amended 
§ 1151 precludes compensation in the absence of negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.  However, the pre-amendment "strict liability" 
version of § 1151 is applicable in the instant case.

With respect to appellant's § 1151 benefits claim, he alleges 
loss of vision resulting from right eye cataract surgery 
performed at a San Juan VA medical facility in April 1996.  
The evidentiary record indicates that additional right eye 
surgery was subsequently performed in June 1996 to correct a 
displaced right intraocular lens.  In September 1996, 
uncontrolled intraocular pressure questionably due to 
intraocular lens versus patient's use of Prednisone Forte was 
assessed.  In 1997, CME [cystoid macular edema] and glaucoma 
were assessed.  In early September 1997, a VA ophthalmologic 
examination was conducted.  Diagnoses included primary open 
angle glaucoma.  The examiner opined that appellant's right 
eye cataract surgery had required placement of an anterior 
chamber intraocular lens; that an anterior chamber 
intraocular lens may aggravate open angle glaucoma; and that 
he could not tell "to which degree this has affected his 
visual field."  Subsequently, a VA visual field test was 
conducted later that month.  However, the results of that 
test do not appear to have been adequately interpreted nor 
considered by the examiner who conducted said September 1997 
VA ophthalmologic examination.  

Subsequent VA clinical records indicate that in May 1998, a 
history of right eye steroid-response glaucoma was noted.  In 
September 1998, appellant's cystoid macular edema was 
assessed as "resolved."  

The evidentiary record indicates that appellant's visual 
acuity has fluctuated over the years, and remains impaired.  
Adequate medical examination and medical opinion are deemed 
warranted for the Board to equitably decide this § 1151 
benefits appellate issue, and should therefore be arranged by 
the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the § 1151 
benefits appellate issue, including 
which evidence is to be provided by 
the appellant, and which by VA.  The 
RO must review the claims folder and 
ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio, supra., and the 
Veterans Claims Assistance Act of 
2000.

2.  With respect to the issue of 
§ 1151 benefits for additional eye 
disability, claimed as loss of 
vision, resulting from right eye 
cataract surgery performed at a VA 
medical facility in mid-1996, the RO 
should arrange for the same VA 
ophthalmologist who conducted said 
September 1997 VA ophthalmologic 
examination, or if unavailable, 
another ophthalmologist, to review 
the entire claims folder, examine 
appellant if necessary, and express 
opinion, including the degree of 
probability expressed in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability), regarding the 
following questions: 

(a) Was eye treatment provided by VA 
during the alleged period in 
question proper and was the need for 
the surgery indicated; (b) did VA 
medical personnel fail to order 
appropriate diagnostic tests, timely 
diagnose, and/or properly treat the 
appellant's eye; (c) did such VA 
treatment cause any permanent 
additional disability involving the 
eye, and if so, what is the 
additional disability; (d) was any 
such additional disability involving 
the eye a certain, or near certain, 
risk of the VA right eye surgery 
that was performed; and (e) did such 
VA treatment permanently worsen any 
preexisting eye disability that may 
have been present (versus the 
continuance or "natural 
progression" of any preexisting eye 
disability)?  

The examiner should also 
specifically discuss whether 
appellant has any permanent loss of 
visual acuity/visual fields, 
glaucoma, and/or cystoid macular 
edema as a result of VA 
treatment/omission of treatment; 
and, if so, whether any such 
permanent additional eye disability 
was a certain or near certain risk 
of the VA right eye surgery in 
question?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician.  The 
physician should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to § 1151 
benefits for additional eye 
disability, claimed as loss of 
vision, resulting from right eye 
cataract surgery performed at a VA 
medical facility in mid-1996, under 
the "strict liability" version of 
38 U.S.C.A. § 1151.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




